                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 12/26/19
----------------------------------------------------------------- X
                                                                  :
LIVIUS C. VESA,                                                   :
                                                                  :
                                                  Plaintiff,      :             1:19-cv-07661-GHW
                                                                  :
                              -v -                                :                 ORDER
                                                                  :
NYC HUMAN RESOURCES                                               :
ADMINISTRATION (NYC-HRA), DIRECTOR :
AMY WEISWASSER, AND SUPERVISOR                                    :
JESSICA K. RUSSELL,                                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         On December 12, 2019, Plaintiff filed an Amended Complaint and a document titled

“Memorandum in Support of the Amended Complaint and in Opposition to Defendants' Motion to

Dismiss.” Dkt. No. 27. Because Plaintiff filed an Amended Complaint in response to Defendants’

motion to dismiss, Dkt. No. 15, Defendants’ motion is denied as moot.

         Plaintiff has also filed a motion seeking leave to file a second amended complaint naming

Laura Parker, Gail Whiteman, and Daniel P. Korenstein as defendants. Dkt. No. 30. That

application is granted. Plaintiff is directed to file his second amended complaint adding those

individuals as defendants by no later than January 17, 2020. Defendants NYC Human Resources

Administration, Amy Weiswasser, and Jessica K. Russell are directed to answer or otherwise respond

to Plaintiff’s second amended complaint within the time frame set for in Fed. R. Civ. P. 15(a)(3).

         The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 15 and 30.

         SO ORDERED.

Dated: December 26, 2019
       New York, New York                                             __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
